DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0117319 A1.


Election/Restrictions
Applicant's election with traverse of Group I (claim 1 – 9) in the reply filed on 10/11/2021 is acknowledged.  

Regarding the restriction requirement between Group I (claim 1 – 9), Group II (claim 10) and Group III (claim 11 – 12), applicant’s arguments submitted on p.2 – 3 have been fully considered and they are persuasive, The corresponding restriction requirement between Group I, II and III are withdrawn.

Regarding the restriction requirement between Group I (claim 1 – 9) and Group IV (13 – 18), applicant submitted on p.4 that “The examiner's made-up example of "inserting the probe without identifying a target site" is not a viable or reasonable alternative use, as it makes no practical sense, particularly in view of claim 1 (Invention 
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, the limitation “such that the distal end portion of the medical probe can be steered independently to a target site in the soft tissue” in claim 1 is a limitation in optional language. By using the term "can be", the above limitation is optional limitation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. See MPEP 2111. In this case, the above limitation only describe an optional potential and intended use of claimed apparatus, thus the above limitation does not provide any patentability weight in examination. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Therefore, claim 1 does not require a target site to be identified.

Further, as disclosed in the specification “The step of identifying a target site in the soft tissue may include imaging the soft tissue and identifying the initial insertion point and the insertion trajectory desired to reach the target site from the initial insertion point” in [0051], the broadest reasonable interpretation of claim language as recited in claim 13 must be consistent with the disclosure in the specification of present application (see MPEP 2111). In view of the disclosure, claim 1 does not require such “identifying” step.  
Thus, applicant’s argument regarding the restriction between Group I (claim 1 – 9) and Group IV (claim 13 – 18) have been fully considered but they are not persuasive.

Regarding the restriction requirement with respect to Group VI (claim 24 – 27), applicant’s argument submitted on p.4 rely on the supposed deficiency regarding the restriction to Group IV (claim 13 – 18). Since applicant’s arguments with respect to Group IV are not persuasive as state above, the argument with respect to Group VI is not persuasive either.


For the purpose of compact examination, the restriction requirement to all claims as set forth in the Office Action mailed on 08/31/2021 are withdrawn. New grounds of 


Restriction to one of the following inventions is required under 35 U.S.C. 121:
Apparatus Group. Claim 1 – 12, drawn to a medical probe, a kit of parts and insertion system, classified in A61B1/00, A61B1/0008, A61B1/00098, A61B34/40 and A61M5/158.
Method Group. Claim 13 – 32, drawn to a method of inserting a medical probe, classified in A61B5/4839, A61B18/00, A61M25/01, A61M25/06, A61M25/09 and A61M37/00.

During a telephone conversation with applicant’s representative Kevin W. King on 10/21/2021 a provisional election was made with traverse to prosecute the invention of Apparatus Group, claim 1 – 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 – 32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The inventions are independent or distinct, each from the other because:

Inventions Apparatus Group and Method Group are related as product and process of use.  The inventions can be shown to be distinct if either or both of the the product as claimed in Apparatus Group can be used in a materially different process such as inserting the probe without identifying a target site, which is a well-known technique in the art such as blind sampling or blind biopsy. Further, the product as claimed in Apparatus Group can be used to perform insertion for diagnosis purpose only without delivery a treatment substance.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
In this case, Invention Apparatus Group and Method Group are drawn to different art categories and are classified in different CPC classifications which is detailed in previous section.
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
In this case, since Invention Apparatus Group and Method Group are classified in different CPC classifications, the search would require combination of different classifications with different keywords related to probe mechanical design, apparatus detail of guiding system, specific steps of different inserting, treatment or diagnosis procedures.
(d) the prior art applicable to one invention would not likely be applicable to another invention;
In this case, for example a prior art teaches only the structural components of product as claimed in Apparatus Group would not be applicable to the method detailed in the Method Group if the prior art is silence in specific method steps.
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
In this case, since there are product and process in each Invention, it is likely to raise different issues under 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about 15 degrees and 85 degrees" in claim 4, and the term “about 30 degrees and 80 degrees” in claim 7 are relative terms which render the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “The beveled tip may have a bevel angle between about 15 degrees and 85 degrees” in [0009]; “In some embodiments, the beveled tip has a bevel angle from about 15° to about 85°, from about 30° to about 70°, from about 25° to about 60°, or from about 35° to about 45°. In some embodiments, the beveled tip has a bevel angle between about 30 degrees and 80 degrees. The angle may be selected based on the preferred radius of curvature identified to reach a selected target tissue site from a selected initial point of insertion into the tissue” in [0030]; “the beveled tip has a bevel angle between about 15° and 85°, e.g., from 30° to 80°” in [0034]. Applicant fails to 
Thus, the above limitations render claims indefinite. For the purpose of examination, the above limitations are interpreted as any reasonable angle value.

The term "from about 60 μm to about 80 μm" in claim 6 is relative terms which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “and an outer diameter of 80 μm or less (e.g., between 10 and 80 μm)” in [0009]; “providing an elongated medical probe having an outer diameter between 10 and 80 μm” in [0010]; “and an outer diameter of 80 μm or less” in [0028]; “In some embodiments, the outer diameter of the elongated body of the probe is from 5 μm to 80 μm, e.g., from 10 μm to 80 μm, 20 μm to 80 μm, from 25 μm to 80 μm, from 30 μm to 80 μm, or between 30 and 80 μm. In some embodiments, the outer diameter of the elongated body of the probe is from 5 μm to 60 μm, e.g., from 10 μm to 60 μm, 20 μm to 60 μm, from 25 μm to 60 μm, from 30 μm to 60 μm, or between 30 and 60 μm. In some embodiments, the outer diameter of the elongated body of the probe is from 40 μm to 80 μm, e.g., from 50 μm to 80 μm, from 60 μm to 80 μm, or between 60 and 80 μm. It is possible that other diameters of the elongated body may be used in some embodiments” in [0029]; “an outer diameter between 30 and 80 μm, and the beveled tip 
Applicant fails to provide any standard or range to define the term “about”. In another word, it is unclear how close to the set diameter value can be considered as “about”.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable diameter value.

Therefore, claim 4, 6, 7 and corresponding dependent claim 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2 and 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2006204540 A; published on 08/10/2006) (hereinafter "Yoshida").

Note: all citations to Yoshida are citing the context and paragraph numbers in the machine translation provided by Espacenet, see attached PDF copy of foreign reference.
 
Regarding claim 1, Yoshida teaches a medical probe for insertion into soft tissue ("… the hollow needle of the present invention can be inserted into a target brain region without a guide by a micromanipulator." [0012]), the medical probe comprising:

wherein the elongated body an outer diameter of 80 μm or less ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm, and still more preferably 30 to 40 μm." [0015]), and
wherein the distal end portion comprises a beveled tip ("The angle of the tip of the hollow needle of the present invention … is preferably an acute angle." [0016]) such that the distal end portion of the medical probe can be steered independently to a target site in the soft tissue (by using the term "can be", the above limitation is optional limitation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. See MPEP 2111. In this case, the above limitation only describe a potential or intended use of claimed apparatus, thus the above limitation does not provide any patentability weight in examination. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Yoshida is capable of performing the 
Although Yoshida does not explicitly teach the needle length, Yoshida teaches the needle can be used in neurophysiological study ("… the hollow needle of the present invention can be inserted into a target brain region ..." [0012]). The common length of needle for using in neurophysiological study is more than 1 cm.
In addition, Yoshida further teaches the general dimensional length of needle used is at least 1 cm ("At present, for such neurophysiological research {brain function exploration} … A micro glass capillary of about 5 to 2.0 cm is used." [0005]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dimension of hollow needle as taught by Yoshida to the specific length as required in the present neurophysiological research. Doing so would make it possible to "analyze the neural circuit electrophysiologically as in the case of conventional acute experiments" (see Yoshida; [0004]).

Regarding claim 2, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the elongated body is a microcapillary ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm, and still more preferably 30 to 40 μm." [0015]; the size dimension and hollow property make the needle a microcapillary).



Regarding claim 5, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the outer diameter of the elongated body is between 10 μm and 80 μm ("The outer diameter of the hollow needle of the present invention is … and still more preferably 30 to 40 μm." [0015]).

Regarding claim 6, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the outer diameter of the elongated body is from about 60 μm to about 80 μm ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm ..." [0015]).

Regarding claim 7, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein:
the outer diameter of the elongated body is between 20 and 80 μm ("The outer diameter of the hollow needle of the present invention is … and still more preferably 30 to 40 μm." [0015]),
the beveled tip has a bevel angle between about 30 degrees and 80 degrees ("… but is preferably an acute angle … and 30 to 60 ° is more preferable." [0016]),

Although Yoshida does not explicitly teach the needle length, Yoshida teaches the needle can be used in neurophysiological study ("… the hollow needle of the present invention can be inserted into a target brain region ..." [0012]). The common length of needle for using in neurophysiological study is more than 1 cm.
In addition, Yoshida further teaches the general dimensional length of needle used is from 1 cm to 20 cm ("At present, for such neurophysiological research {brain function exploration} … A micro glass capillary of about 5 to 2.0 cm is used." [0005]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dimension of hollow needle as taught by Yoshida to the specific length as required in the present neurophysiological research. Doing so would make it possible to "analyze the neural circuit electrophysiologically as in the case of conventional acute experiments" (see Yoshida; [0004]).

Regarding claim 8, Yoshida teaches all claim limitations, as applied in claim 7, and Yoshida further teaches wherein at least 1 cm of the distal end portion including the beveled tip is unsupported ("Further, the hollow needle of the present invention can be .


Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, as applied in claim 1 and 8 respectively, and further in view of Hattenbach et al. (EP 1738790 A1; published on 01/03/2007) (hereinafter "Hattenbach").

Regarding claim 3, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the elongated body is formed of a biocompatible material ("… and is excellent in biocompatibility …" [0012]).
Yoshida fails to explicitly teach wherein the elongated body is formed of a glass or metal.
However, in the same field of endeavor, Hattenbach teaches wherein the elongated body is formed of a biocompatible glass ("The catheter is fabricated of a robust, though flexible material, which is a quartz glass tubing …" [0028]; "… though small enough to be insertable into the lumen of microvessels with a smaller diameter such as branch retinal veins or arteries." [0023]; biocompatibility is a must-have property for instrument inserted in human body).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the material of hollow needle as taught by Yoshida with the glass material as taught by Hattenbach. Doing so would make it possible to provide an instrument "having a high mechanical stability, a small thermal 

Regarding claim 9, Yoshida teaches all claim limitations, as applied in claim 8, and Yoshida further teaches wherein the elongated body is a microcapillary ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm, and still more preferably 30 to 40 μm." [0015]; the size dimension and hollow property make the needle a microcapillary).
Yoshida fails to explicitly teach wherein the elongated body is a metal or glass microcapillary.
However, in the same field of endeavor, Hattenbach teaches wherein the elongated body is a glass microcapillary ("The catheter is fabricated of a robust, though flexible material, which is a quartz glass tubing …" [0028]; "… the tip of the catheter has an extremely small outer diameter ranging from 50 µm to less than 10 µm up to 5 µm." [0034]; the size dimension and hollow property make the catheter a microcapillary).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the material of hollow needle as taught by Yoshida with the glass material as taught by Hattenbach. Doing so would make it possible to provide an instrument "having a high mechanical stability, a small thermal expansion and high transmittance for ultra violet light, the latter being of advantage for the sterilization of the material" (see Hattenbach; [0028]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, as applied in claim 1, and further in view of Garrison et al. (US 2016/0367272 A1; published on 12/22/2016) (hereinafter " Garrison").

Regarding claim 10, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the angle of the bevel of the beveled tip of at least one of the medical probes is different from the angle of the bevel of the beveled tip of at least a second of the medical probes ("… and tip angle was 10 °, 30 ° or 45 °." [0024]).
Yoshida fails to explicitly teach a kit of parts, comprising: two or more medical probes of claim 1.
However, in the same field of endeavor, Garrison teaches a kit of parts ("… the system 100 may include a kit of multiple devices." [0119]), comprising: 
two or more medical probes ("… may come in a kit with one or more dilators 250 …" [0055]; see Fig.1) of claim 1 (see 103 rejection to claim 1); and
wherein the angle of the bevel of the beveled tip of at least one of the medical probes is different from the angle of the bevel of the beveled tip of at least a second of the medical probes ("… The tapered distal end 256 can be generally between 6 and 12 degrees total included angle …" [0062]; "… the dilator taper 256 can have a certain stiffness and taper angle to provide the adequate dilating force on the arterial puncture site. However, to safely reach the petrous portion of the ICA, it may be desirable to have a sheath dilator 250 with a softer and/or longer taper at a distal end than that used for initial arterial access." [0064]; Garrison teaches the above reasons for using different taper shape in different situation, it would be obvious to include plurality of such 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow needle as taught by Yoshida to be included in an instrument kit as taught by Garrison. Doing so would make it possible to provide a system of devices that "enable rapid access, optimized aspiration of the clot, distal protection throughout all stages of the procedure, which potentially liberate emboli, and safe and rapid exchange of devices as needed to fully restore flow to the blocked cerebral vessel" (see Garrison").


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, as applied in claim 1, and further in view of Weiss (US 2003/0057347 A1; published on 03/27/2003).

Regarding claim 11, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches at least one medical probe of claim 1 (see 103 rejection to claim 1).
Yoshida fails to explicitly teach a system for guided insertion of a medical probe into soft tissue, comprising: an insertion system which is operable to steer the distal end portion of the at least one medical probe a traverse distance of at least 1 cm into the soft tissue without the use of a guide tube or shuttle.

an insertion system (… a foot pedal or other switch may control {i.e. electrically, pneumatically, mechanically, etc.} the micromanipulator and injector or withdrawing device so it may be activated by the surgeon." [0047]) which is operable to steer the distal end portion of the at least one medical probe a traverse distance of at least 1 cm into the soft tissue without the use of a guide tube or shuttle (by using the term "operable to", the above limitation only describe an intended use of claimed apparatus, thus the above limitation does not provide any patentability weight in examination. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Weiss is capable of performing the function as "Thus, the present invention provides a device that may safely advance the micropipette into the retinal blood vessel while securely holding it in a stable fashion and allowing rotation in the “X”, “Y” and “Z” planes for ease of maneuverability" [0024]).


Regarding claim 12, Yoshida in view of Weiss teaches all claim limitations, as applied in claim 11, and Weiss further teaches wherein the insertion system includes a motor, actuator, and controller ("It would be apparent to those skilled in the art that the positioner may also be electrically controlled by servo-motors and activated by the surgeon with a foot pedal or other switch." [0048]) configured to linearly displace ("The micromanipulator {14} is attached to a base {14 a} which is attached to a positioner {15} that is freely mobile in the “X”, “Y” and “Z” planes ..." [0048]; the micropipette 9 is fixed on micromanipulator 14, therefore the linear movement of micromanipulator 14 will cause the linear movement of micropipette 9) and axially rotate the at least one medical probe ("… and allowing rotation in the “X”, “Y” and “Z” planes for ease of maneuverability." [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow needle as taught by Yoshida with the attachment of needle to the manipulator system as taught by Weiss. Doing so would make it possible to provide "a stable support such that the micropipette 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CHAO SHENG/           Examiner, Art Unit 3793             

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793